             Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 1 of 25



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

NINETY SIXTY LLC,                                       )   CIVIL ACTION NO.: 20-cv-4165
                                                        )
                     Plaintiff,                         )   JUDGE
                                                        )
                         v.                             )
                                                        )
SPRINT SPECTRUM REALTY, COMPANY,                        )   COMPLAINT
L.P., as successor to Sprint Spectrum L.P.              )
6800 Sprint Parkway                                     )
Overland Park, Kansas 66251                             )   Jury Demand Endorsed Hereon
                                                        )
and                                                     )
                                                        )
T-MOBILE USA, INC.                                      )
12920 Se 38th St.                                       )
Bellevue, WA, 98006                                     )
                                                        )
                    Defendants.                         )


        For its complaint against Sprint Spectrum Realty Company, L.P., as successor to Sprint

Spectrum L.P., (“Sprint”) and T-Mobile USA, Inc., as the successor-in-interest to Sprint (“T-

Mobile”), Plaintiff Ninety Sixty LLC (“Ninety Sixty” or “Plaintiff”), by its attorneys, Ulmer &

Berne LLC, hereby alleges and states as follows:

                                         INTRODUCTION

        1.      Plaintiff’s residential property rights, and the entitlement to the health and safety

of the occupants of the residential townhouse it owns at 317 West 77 th Street, New York, NY

(the “Townhouse”), have, over the course of many years, been ignored, surreptitiously abused,

and arrogantly and blatantly violated by a series of gross corporate actions by Sprint, and now T-

Mobile. These actions were without legal justification and have meaningfully harmed Ninety

Sixty and threaten to continue to harm Plaintiff in the absence of equitable relief. The damages

are significant, as is the basis for punitive or exemplary relief.
               Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 2 of 25



       2.       The Townhouse is immediately adjacent to another residential structure, 319 West

77th Street (the “Adjacent Property”), on which roof Sprint mounted and has thereafter

continuously maintained a cell tower installation. In 2012, Ninety Sixty informed Sprint that

without any right or colorable basis it had installed its cell tower equipment on Plaintiff’s

property and that its antennas had encroached on the Townhouse and were exposing the

Townhouse’s occupants and the public to illegal levels of RF electromagnetic radiation in

violation of permissible federal limits. Ninety Sixty and Sprint resolved the matter by

contractual agreement dated July 31, 2012 (the “2012 Agreement”), signed by Sprint’s John

Beaudoin, Senior Manager, National Contracts, and by which Sprint agreed to remove its

offending equipment and not add equipment going forward that encroached upon the

Townhouse. Plaintiff relied upon Sprint’s compliance with and performance of its contractual

obligations.

       3.       In April 2019, Ninety Sixty discovered that Sprint, in breach both of the 2012

Agreement as well as Plaintiff’s independent legal rights, had failed to remove all of its

equipment from the Townhouse, and thereafter also installed and affixed new equipment onto the

Townhouse. Ninety Sixty also discovered that Sprint had caused significant damage to the

Townhouse’s chimney and brickwork, creating danger of a collapse and physical harm to the

Townhouse’s occupants as well as pedestrians walking below. Ninety Sixty promptly notified

Sprint of its wrongful conduct, and demanded that corrective action be taken, including removal

of the cell tower equipment attached to the Townhouse, installation of a protective sidewalk shed

for pedestrian safety, and repair of the damage to the façade. Upon information and belief, as of

April 1, 2020, T-Mobile is the successor in interest to Sprint resulting from its acquisition of

Sprint (Sprint and T-Mobile are collectively referred to as “Sprint”).



                                                  2
             Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 3 of 25



       4.      After a year of Plaintiff’s fruitless and repeated efforts seeking corrective action,

Sprint’s ongoing trespass, encroachment and contractual breaches continue unabated, no

compensation has been paid, and the damages to the Townhouse remain unrepaired and have

continued to accrete. Whereas Sprint did install a sidewalk shed and multistory scaffolding

above the sidewalk in front of the Townhouse, it did so in a negligent and deficient manner, with

the result that (i) despite prior warning of the danger, its scaffolding pulled loose from its façade

anchors and threatened collapse, and (ii) emergency squads from the NYPD and the NYFD

closed the street to cars and the sidewalks to pedestrians, the Townhouse’s occupants were

barred from entering their home, and the NYFD broke down the Townhouse door to attempt to

stabilize Sprint’s faulty structure using ropes tied to furnishings in the Townhouse, with

significant additional damage to the Townhouse and its contents. Sprint’s scaffolding firm has

been charged with legal violations by the City of New York, asserting that it “failed to safeguard

persons and property”, and the scaffolding was “observed in state of collapse causing extreme

and immediately hazardous condition to the public and adjacent properties. FDNY, NYPD and

DOB required onsite.” Multiple government officials have contacted Sprint to express the

public’s concern over its conduct, including the Chair of the NY State Assembly’s Committee on

Corporations, Authorities and Public Commissions, stating, in part, “I consider Sprint’s ongoing

conduct extremely disturbing, especially for a large corporate entity that does business

throughout our State.”

       5.      Sprint’s ongoing unauthorized use of the Townhouse for its own business

purposes was undertaken intentionally and surreptitiously, and constitutes both a breach of

contract and a longstanding and continuing trespass. Despite due and repeated demands by




                                                  3
               Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 4 of 25



Ninety Sixty, and written assurance by Sprint that its breaches and encroachments would cease

and be corrected, Sprint has failed to do so.

                                                PARTIES

         6.     Plaintiff Ninety Sixty LLC is a limited liability company organized under the laws

of the State of New York. Ninety Sixty is wholly owned by two members, Gerald Kerner and

Louise Kerner, both of whom, as described immediately below, are citizens of New York.

         7.     Non-party Gerald Kerner (“Kerner”) is an individual who is a citizen of New

York, residing at 317 West 77th Street, New York, NY, which is a residential property wholly

owned by Ninety Sixty. Gerald Kerner is the Managing Member and is one of two co-owners of

Ninety Sixty.

         8.     Non-party Louise Kerner is an individual who is a citizen of New York, residing

at 317 West 77th Street, New York, NY. Louise Kerner is one of the two co-owners of Ninety

Sixty.

         9.     Defendant Sprint is, or was until it was acquired by T-Mobile on or about April 1,

2020, a limited partnership organized under the laws of the State of Delaware and maintains its

headquarters in Overland Park, Kansas.

         10.    Upon information and belief, prior to becoming part of Sprint Spectrum Realty

Company, L.P., Sprint Spectrum L.P. was jointly owned by Sprint Spectrum Holding Co., LP, an

entity organized under the laws of the State of Delaware, and MinorCo. LP, an entity organized

under the laws of the State of Delaware.

         11.    Upon information and belief, Defendant T-Mobile is a publicly traded corporation

which acquired the entirety of Sprint on or about April 1, 2020 and thereby is the successor in




                                                   4
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 5 of 25



interest to Sprint’s obligations. T-Mobile is organized under the laws of the State of Delaware

and maintains its headquarters in Bellevue, Washington.

                                    JURISDICTION & VENUE

        12.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.

        13.     In particular, because Ninety Sixty is a limited liability company, its citizenship is

measured by the citizenship of its members. Ninety Sixty is wholly owned by two individuals,

Gerald Kerner and Louise Kerner, both of whom are citizens of New York who permanently

reside at 317 West 77th Street, New York, NY. Neither of the Defendants are citizens of New

York.

        14.     Venue is proper within this judicial district under 28 U.S.C. § 1391(b)(2), as the

property in question is located in this judicial district and a substantial part of the events or

omissions giving rise to the claims stated herein occurred in this district.

                                          BACKGROUND

        15.     Plaintiff Ninety Sixty is the owner of a single family townhouse at 317 West 77th

Street in the Upper West Side of Manhattan, between West End Avenue and Riverside Drive.

        16.     Ninety Sixty entered into a purchase agreement for the Townhouse in October of

2011, the closing took place on March 27, 2012, and in July of 2012 the Kerners moved in.

        17.     The Townhouse offered many features which attracted the Kerners’ interest.

Among them, were space for a large family to visit and proximity to Kerner’s offices. In

addition, the house was built with a rooftop garden which has lovely views and is sunny enough

to support gardening. From a safety and privacy standpoint, the entire roof is surrounded by a



                                                   5
             Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 6 of 25



high wooden fence and railing. After moving in, the Kerners spent a lot of time on the roof,

putting in planter containers around the perimeter, hauling soil up to the roof to fill the

containers, putting in two apple trees and a wide range of fruit, flowers and vegetable plantings.

       18.     The roof of the Adjacent Property (at 319 West 77th Street), which is immediately

to the west, is one story lower than Ninety Sixty’s Townhouse, and because of the high fence

surrounding the Townhouse’s rooftop garden, it is not easy to look over the fence and down onto

the neighboring roof. When Kerner did look down over the fence prior to moving in, he saw a

large installation of electronic equipment, wiring, metal cabinets and antennas on the roof of 319

West 77th Street. He realized that he was looking at a cell phone tower site and he saw that it

had antennas attached to the Townhouse’s chimney, that the antennas were painted to look like

the brickwork and thus were camouflaged; but they were clearly facing in the Townhouse’s

direction and were also aimed at the front bedroom on the top floor.

       19.     Kerner was already aware that cell sites generate and give off high levels of

electromagnetic radiation which can pose cancer risks, depending on where the radiation is

aimed, one’s proximity to the antennas and how much power was being pumped into the

antennas, and he was concerned that what he was seeing would pose a health risk to the Kerners,

as well as to their children and grandchildren when they came to stay in New York. The Kerners

identified and hired V-Comm LLC (the “Engineering Firm”), an expert telecommunications

engineering firm specializing in providing engineering services to cell phone carrier companies.

The President of V-Comm LLC at all relevant times has been Dominic Villecco (“Villecco”).

       20.     The Engineering Firm performed Electro Magnetic Energy field measurements

and other tests to measure and evaluate the radio frequency (RF) radiation being emitted by the




                                                  6
             Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 7 of 25



cell tower site in accordance with regulations issued by the Federal Communications

Commission (“FCC”) pursuant to the Telecommunications Act of 1996.

       21.     The Engineering Firm, as part of its testing and analysis, utilized the Narda 8718B

RF Radiation Survey Meter and a shaped E-field isotropic probe equipped to measure power

density in percent of the FCC standard. The Engineering Firm found that the antennas facing

east across the front of Ninety Sixty’s Townhouse – which also were placed by Sprint across the

property line between the two buildings – “show[ed] a predicted maximum [radiation]level of

1312% of the FCC standard, and is thereby non-compliant with FCC Rules and Regulations”

(emphasis added), and further concluded:

       The results of the RoofView analysis indicate that the site at 319 West 77th Street is NOT
       in compliance with FCC standards for those areas accessible by the general public at the
       adjacent 317 West 77th Street residence. Anyone who may need to perform typical
       maintenance, cleaning, etc. on the front roof area of 317 West 77th Street will be exposed
       to RF emissions levels which exceed the FCC standard. Therefore, this area represents
       an area whereby the commercial wireless operator must take corrective action.

       22.     Two of the images contained in V-Comm’s written report depict the property and

antenna conditions and appearances. In the first image, shown below, the segment in blue

illustrates the area exposed to radiation in excess of legally permitted levels in accordance with

FCC regulations applicable to cell phone antenna sites, which area extends over part of the

Townhouse.




                                                 7
             Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 8 of 25



       23.     The second photo depicts the camouflaged antennas, which crossed the property

line from the Adjacent Property to the Townhouse, and which exposed Ninety Sixty, the

Kerners, and others to illegally high doses of radiation being emitted by these antennas.




       24.     The Engineering Firm identified Sprint as the operator of this cell site, and

contacted Sprint management to inform them of the problem and the need for corrective action.

In that process, the Engineering Firm learned that Sprint had not done any on-site radiation

measurements when installing, powering up, and using its equipment.

       25.     After extended negotiations with senior Sprint personnel, Sprint finally

disconnected and removed the offending antennas and also entered into a written agreement with

Ninety Sixty on July 31, 2012 which provided in part that:

               a. Sprint agreed to reimburse Ninety Sixty for the professional fees it paid to the

                   Engineering Firm;


                                                 8
             Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 9 of 25



               b. Sprint agreed that it would not place equipment on the Adjacent Property’s

                  roof which would encroach on the Townhouse, or which violates the rights of

                  Ninety Sixty.

       26.     The 2012 Agreement was signed on Sprint’s behalf by Mr. John E. Beaudoin,

Sprint’s Senior Manager of National Contracts.

       27.     Ninety Sixty believed, following the signed agreement with Sprint in July of

2012, that Sprint had complied with the agreement and was continuing to do so.

      Sprint Violates the 2012 Agreement and Trespasses on Ninety Sixty’s Property

       28.     In the first week of April 2019, a notice was posted along West 77th Street that in

the coming week the street would be closed so that a crane could lift equipment onto the roof of

the Adjacent Property. After seeing that notice, Kerner went up to the Townhouse roof to see

what Sprint was doing and if there was anything new on the roof of 319 West 77th Street.

       29.     To his surprise, Kerner was able to see that Sprint had (i) installed new antennas,

painted to be camouflaged, against his chimney, (ii) installed new cabling connecting to those

antennas, and (iii) deployed various pieces of new equipment on the roof of the Adjacent

Property.

       30.     During the following week, when the street was closed to traffic and a large crane

was positioned in the street and deployed to hoist equipment onto the roof of the Adjacent

Property, Kerner spoke to the crane’s work crew and was told that Sprint hired them to hoist

new, heavy equipment onto the roof to upgrade the cell site to new 5G technology.

       31.     Ninety Sixty again hired the Engineering Firm to obtain their professional

assistance in evaluating Sprint’s activity. The Engineering Firm, after examining photos

provided by Kerner, confirmed that Sprint was proceeding to install 5G cell tower equipment on

the roof of the Adjacent Property.

                                                 9
             Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 10 of 25



       32.     In April 2019, Villecco telephoned Sprint senior executives with responsibility for

the New York City area and advised them about the 2012 Agreement with Ninety Sixty, which

they said they were unaware of. Villecco, explained that Sprint’s installation of 5G equipment

violated the 2012 Agreement. Villecco also arranged for a site meeting with them on the roof of

the Adjacent Property in May 2019.

       33.     The Engineering Firm conducted two site visits, one in May 2019 and one in July

2019. Villecco attended the July 2019 joint site visit. During that visit, Villecco saw new

cabling attached by Sprint to the Townhouse, and new antennas and support fixtures as well,

with the poles and antennas painted a matching color to make them less visible from the street.

He also noticed a large hole that had been punched into the Townhouse’s chimney on the side

facing west and which was thus not visible from the roof of the Townhouse.

       34.     Kerner had never been on the roof of the Adjoining Property, and was unable

when standing on the Townhouse’s roof to see the western side of the chimney which faced

away from him, nor the area at the bottom of the wall facing the Adjacent Property.

       35.     Subsequent to Villecco’s site visit, Kerner was able to use a selfie stick to extend

his cell phone camera in order to see the areas previously not visible to him, and thereby first

became aware of (i) new equipment attached to the Townhouse by Sprint without permission or

right, and in violation of the 2012 Agreement, (ii) older cabling running the full length of the

Townhouse brick wall and drilled by Sprint into it in multiple places in violation of the 2012

Agreement, (iii) a large metal grill platform with a steel cross girder bolted into the Townhouse’s

wall, which supports Sprint’s heavy equipment cabinets for 5G and other equipment, also

without permission or right and in violation of the 2012 Agreement, and (iv) damage to the

Townhouse’s chimney, wall and façade by Sprint’s illegal actions.



                                                 10
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 11 of 25



       36.      The following photos were taken by Kerner at that time:




The above photo shows the side and back of the new, painted antenna and support pole, the new
cabling and box which are attached to the wall, and the damage to the far side of Ninety Sixty’s
chimney.

        37.     The below photo shows the cabling on the right which is drilled into the

brickwork and the large support platform supported by a girder which has been bolted into the

north end of the Townhouse’s brick wall.




                                                11
               Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 12 of 25




         38.     The next photo, shows another view of the cables and their multiple supports

attached to the Townhouse’s brick wall, as well as the girder bolted to the same wall, with the

grill platform resting upon it.




                                                 12
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 13 of 25



        39.     The following photo from Villecco’s site visit to the roof of the Adjacent

Property with Sprint executives in July 2019, shows the girders and cell equipment bolted by

Sprint to the southern end of the Townhouse’s brick wall:




              Ninety Sixty Immediately Demanded that Sprint Cease Violations of
                     Property Rights and Breaches of the 2012 Agreement

        40.     Having become aware of Sprint’s blatant violation of the 2012 Agreement by

appropriating for its cell site use Ninety Sixty’s property without any right or legal basis

whatsoever, Ninety Sixty repeatedly demanded that Sprint vacate its property, comply with the

2012 Agreement and repair and pay for its violations. Likewise, the Engineering Firm so

informed Sprint on behalf of Ninety Sixty.

        41.     In or about May and June of 2019, in response to the Engineering Firm’s demand

that Sprint respond as to when it would vacate Ninety Sixty’s property, Sprint informed Villecco

and Ninety Sixty that Sprint was seeking to find an alternative means for attaching and

physically supporting the weight of its equipment on the roof of the Adjacent Property so that it


                                                 13
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 14 of 25



would no longer use the Townhouse, but that it would take some time to determine if there was a

feasible engineering alternative. As a result, Sprint failed to commit to any deadline for

removing its encroachment on the Townhouse.

        42.     Sprint’s initial construction of the cell site on the roof of the Adjacent Property,

and its subsequent upgrades and alterations to that site, required Sprint to obtain government

permits from New York City, including permission from the New York Landmarks Commission.

In order to obtain the required permits, Sprint was required to submit for government review and

approval its detailed plans for the specific layout of equipment and construction of the cell site.

        43.     Sprint’s cell site on the roof of the Adjacent Property differs in fact from its

construction plans filed as part of its permit applications with the government to obtain the

required approvals, and upon information and belief Sprint has never self-reported nor admitted

to New York authorities that it had deviated and that the permits obtained, including Landmarks

Commission approval, had been secured using materially false and misleading application

materials.

        44.     During the site visit by Villecco and Sprint executives in July 2019, one of the

Sprint executives volunteered the statement to Villecco that its cell site did not conform to

Sprint’s construction plans.

        45.     In June of 2019, Ninety Sixty sent a letter to Sprint’s General Counsel at its

corporate headquarters in Kansas, informing him of the facts and the failures of Sprint’s

executives with responsibility for the New York area to address the problem, and demanding that

Sprint vacate the premises and address the damage that it had caused in violation of the 2012

Agreement, and state and federal law. Sprint’s General Counsel never responded to Ninety




                                                  14
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 15 of 25



Sixty’s letter, nor did any other person in the General Counsel’s office, nor has Sprint undertaken

the necessary remedies, and Sprint continues to occupy and illegally use the Townhouse.

                       Sprint Failed to Remedy the Violations of Rights

        46.     On information and belief, Sprint proceeded with the installation, launch, and use

of the 5G equipment on the roof of the Adjacent Property and attached its equipment to the

Townhouse, including the new antenna installation, without ever performing any on-site

radiation test or monitoring to determine if it was again exposing the Townhouse, the Kerners

and other members of the public to illegally high levels of electro-magnetic radiation in excess of

permitted federal radiation levels. Sprint’s conduct reflects shocking indifference to its

responsibilities in light of the fact that its senior management was well aware that its installation

at this same location previously exposed the Townhouse, the Kerners and others to illegal

radiation levels at more than 13 times the legal limit when it had also failed to conduct any on-

site testing or monitoring. Now it acted the same way yet again.

        47.     In July of 2019, in response to Ninety Sixty’s repeated demands, Sprint removed

and relocated the antennas and cables which had been attached to the Townhouse, but a relocated

antenna remained in proximity to the Townhouse, and was aimed in its direction, and Sprint also

failed to remove all of its other equipment attached to the Townhouse, which persists to date.

Sprint failed to confirm that the antennas were officially turned off until August 20, 2019.

        48.     The attachment by Sprint of its unauthorized cell equipment, girders, antennas

and supporting fixtures to the chimney, brickwork, and façade of the Townhouse damaged the

chimney and its brickwork and created a hazardous and unsafe condition for the Kerners and for

pedestrians walking on the sidewalk in front of the Townhouse and in front of the Adjacent

Property. Ninety Sixty brought this hazard to Sprint’s attention and demanded remedial action.



                                                  15
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 16 of 25



        49.     During the summer of 2019, Ninety Sixty repeatedly urged Sprint to take

immediate action to protect pedestrians from the unsafe and unstable condition of the chimney as

a result of the damage done by Sprint.

                    Additional New Unlawful and Damaging Acts by Sprint

        50.     In late July and early August of 2019, in order to provide a protective covering for

pedestrians and residents from the danger of falling brickwork and pieces of façade from the

damaged chimney, Sprint erected a sidewalk shed in front of the Townhouse , and also erected

on top of the sidewalk shed a multistory metal scaffold wrapped in netting. The scaffolding was

physically attached by Sprint to the front of the Townhouse by drilling into its façade.

        51.     On August 28, 2019, Ninety Sixty sent the following communication to Sprint

regarding the scaffolding:

       “Now that we are entering the hurricane season in earnest, I would like Sprint to be sure
       that the scaffold set up is secure for purposes of safety in terms of high winds and storms.
       For example, there are two of the large green wood side panels that are sitting on the top
       of the sidewalk bridge which are loose, not attached to anything, and apparently serving
       no useful purpose now or going forward. I assume they were left there as an oversight or
       for the convenience of the installers, and I also assume that it would be a good idea for
       Sprint to remove them, along with any other loose pieces of wood or equipment. Sprint
       should also assure that the scaffold itself is adequately secured for storms so that it does
       not topple over or scrape against the façade and cause damage or injury.”

Emphasis added.

        52.     Upon information and belief, Sprint ignored this request over a period of more

than 5 months and failed to take adequate measures as the season changed to Fall and then

Winter to assure that the scaffolding was secured against storms so that it would not topple over.

        53.     Friday, February 7, 2020, was a windy day and Sprint’s scaffolding, still wrapped

in netting in front of the Townhouse, pulled loose from its façade attachment points and was

swaying dangerously in the wind. The Kerners were not at home. The Police and Fire

Departments were alerted by one or more unknown persons, and when they arrived they

                                                 16
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 17 of 25



evaluated the status of the scaffold, and immediately took emergency action to close off West

77th Street to traffic and the sidewalks to pedestrians for fear that the swaying multistory steel

scaffolding would topple over and injure or kill people.

        54.     When the Kerners arrived home that afternoon, the street and sidewalks were

blocked off, emergency vehicles were present, and the Kerners were barred from approaching

and entering the Townhouse. The New York Fire Department had broken down the door on the

roof of the Townhouse, destroying the door and door jamb and a section of the exterior wall,

entered the house, and using ropes which they tied at one end to the scaffolding outside the

windows on the upper floors, they tried to stabilize the swaying structure until the scaffolding

could be dismantled. The other ends of the Firemen’s ropes were tied inside the house to

furniture and fixtures. In the process, a window was broken and other damage, both inside the

house and on the roof, was suffered. After the Fire Department departed from the Townhouse

after tying the scaffolding to the inside of the house, the Kerners were permitted to enter the

Townhouse.

        55.     New York City emergency personnel also contacted Sprint’s scaffolding company

that day and required their immediate presence to dismantle the scaffolding. A work crew

arrived later that afternoon and worked into the night from inside the Townhouse bedrooms to

dismantle and lower the scaffolding and netting.

        56.     At or about 9 pm on Friday, February 7, 2020, an inspector of the New York City

Building Department who had also come to the scene along with the Fire and Police

Departments, rang the Townhouse doorbell and apologetically stated that he was obliged to post

a Stop Work Order on the front door of 317 West 77th Street as well as violation notices. He

stated that he realized that neither Ninety Sixty nor the Kerners had not done anything wrong and



                                                 17
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 18 of 25



were not responsible for what had occurred, but that since the scaffolding had been erected in

connection with their address, that is where the notices had to be posted. The Stop Work Order,

however, applied to both Sprint’s scaffolding contractor and Ninety Sixty.

        57.     The violation notices stated that Sprint’s scaffolders “failed to safeguard persons

and property”, and the scaffolding was “observed in state of collapse causing extreme and

immediately hazardous condition to the public and adjacent properties. FDNY, NYPD and DOB

required onsite.” The notices state that the fines for the violations are $50,000.

       Property Violations and Dangerous Conditions Remain Unresolved by Sprint

        58.     The chimney and loose brickwork have not been repaired, the scaffolding has not

been re-constructed by Sprint though it is required for safety reasons, and neither Sprint nor its

contractor has paid the fines and secured permission to re-erect the scaffolding. Thus, the unsafe

condition it created persists. The notices of violation and the Stop Work Order remain in place,

attached to the Townhouse front door.

                            Public’s Interests Impacted by Violations

        59.     Sprint’s unlawful conduct has not only damaged Ninety Sixty, but it has also been

contrary to the public interest with the result that several New York State officials have voiced

their concerns to Sprint. For example, on March 3, 2020, Assemblywoman Amy Paulin, who is

the Chair in the New York State Assembly’s Committee on Corporations, Authorities and

Commissions, wrote to Sprint’s General Counsel stating in part as follows:

       I write to express my growing concern with respect to the installation of Sprint cellular
       equipment upon the premises of 317 West 77th Street in Manhattan. Sprint never
       obtained the right to use that site. Further, despite having received remedial requests and
       objections by the owner of that building, Sprint has subsequently failed to take corrective
       action during the ensuing period, now nearly a year. As Chair of the NYS Assembly’s
       Committee on Corporations, Authorities and Commissions, I find Sprint’s initial conduct
       very troubling. I am even more troubled with respect to its knowing and ongoing failure
       to take corrective action.


                                                 18
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 19 of 25



        …

       Just a few weeks ago, scaffolding which Sprint erected in front of the premises and the
       neighboring building posed a public safety hazard, with the result that the NYC police,
       the FDNY and the NYC Department of Buildings were called onsite. They closed the
       street to pedestrian and vehicular traffic, and they barred the residents of 317 West 77th
       Street from entering their home, which suffered considerable damage as a result of the
       scaffolding problem. New York City has charged that Sprint’s contractor failed to
       safeguard persons and property, and the scaffolding was “observed in state of collapse
       causing extreme and immediately hazardous condition to the public and adjacent
       properties. FDNY, NYPD and DOB required onsite.” These violations are now
       scheduled for trial.

       I consider Sprint’s ongoing conduct extremely disturbing, especially for a large corporate
       entity that does business throughout our State. I have notified the Public Service
       Commission of my serious concern and have advised the homeowners to work with their
       representative in Congress to alert the FCC to this behavior as well.

       If any of the foregoing facts are incorrect, I would welcome hearing from you. If they are
       accurate, I would appreciate a response indicating that Sprint will take all necessary
       actions to ensure both that the homeowners on West 77th Street are made whole for the
       damage to their home and that the kind of trespass described above will not happen again
       to them or to any other residents of this State.

Emphasis added.

        60.     Upon information and belief, neither Sprint’s General Counsel nor any other

Sprint personnel responded to Assemblywoman Paulin’s requests, either to assert that her factual

statements were incorrect or to confirm that Sprint was taking corrective action.

        61.     On February 12, 2020, Assemblywoman Linda B. Rosenthal, a member of the

New York State Assembly’s Committee on Housing, wrote to the Chief Executive Officer of

Sprint, stating as follows:

        According to Mr. Kerner, in 2012 Sprint, unilaterally and without permission, installed
        cell phone equipment on the chimney of his building at the above referenced building.
        Sprint removed the equipment after the parties signed an agreement which effectively
        banned the company from trespassing or installing cell phone fixtures without
        permission. However, in 2019, Sprint reneged on its agreement and once again installed
        antennas on Mr. Kerner’s chimney. The installation caused considerable damage to Mr.
        Kerner’s brownstone, leaving a trail of broken stones and a hole in the chimney. In
        addition, Sprint bolted electronic cabinets from the neighboring roof to Mr. Kerner’s
        adjoining wall.

                                                19
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 20 of 25



        This is outrageous. Not only did Sprint not have Mr. Kerner’s permission to use or alter
        his property in any way, it has not repaired the damage that its unauthorized work
        caused him. It is unacceptable for Sprint to trample the rights of homeowners in New
        York City and across the country. I request that the infrastructure on Mr. Kerner’s
        chimney immediately be removed and the damage be fixed. I can be contacted at my
        district office at 212-873-6368 or rosenthall@nyassembly.gov. Thank you for your swift
        attention to this matter.

Emphasis added.

        62.     Upon information and belief, neither Sprint’s Chief Executive Officer nor anyone

else at Sprint responded to Assemblywoman’s Rosenthal's request nor did Sprint take swift or

any other action in response.

 Conclusion: The Serious Violations and Ongoing Harm Persist Unabated and Unrelieved

        63.     Eight years after the agreement by Sprint in 2012 not to add new cell site

equipment onto the Townhouse nor to encroach, Sprint has continued to do both wrongful

activities. It has continued doing so despite receiving multiple notices from Ninety Sixty and

demands that Sprint relent from New York legislators with significant legislative responsibilities

implicated by Sprint’s misconduct. Furthermore, Sprint has ignored the communications it

received at the most senior levels of the company by which it has had actual knowledge at

headquarters of its wrongdoing, and yet the company has not relented, it has not vacated Ninety

Sixty’s property and it has not corrected the harms it imposed. In the process it has not only

endangered the Kerners, who reside in the Townhouse, and damaged the Townhouse both inside

and out, but it has also created a threat to public safety, necessitating the intervention of the New

York City Police Department, the New York Fire Department and the Department of Buildings.

In setting up its wrongful cell tower site, all for the purpose of generating revenue, it submitted

false and misleading permit applications to the New York City regulatory authorities. Absent

this Court’s intervention, there seems to be no end in sight to the wrongful conduct that Sprint

has engaged in to maintain its cell tower site using Ninety Sixty’s property.

                                                 20
               Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 21 of 25



                                         COUNT ONE
                       Breach of Contract – Breach of the 2012 Agreement

         64.     Ninety Sixty incorporates the allegations of ¶¶ 1 through 63 above into this

paragraph as if they were fully re-written herein.

         65.     On or about July 31, 2012, Ninety Sixty and Sprint entered into the 2012

Agreement.

         66.     The 2012 Agreement is a valid and enforceable contract.

         67.     Ninety Sixty has done all that it was required to do under the terms of the 2012

Agreement.

         68.     Sprint materially breached the 2012 Agreement when it installed and affixed new

or additional equipment to the Townhouse and in failing to remove its equipment from the

Townhouse after due demand.

         69.     Despite due demand by Ninety Sixty that Sprint comply with the terms of the

2012 Agreement by immediately removing the offending equipment, Sprint has failed to cure its

material breach.

         70.     Through the course of Sprint’s material breach of the 2012 Agreement, Sprint’s

conduct in affixing cables, antennas and other equipment to the Townhouse has caused

significant damage to the chimney and outer wall of the Townhouse.

         71.     Pursuant to the terms of the 2012 Agreement, the prevailing party in this action is

entitled to recovery of its attorney’s fees.

         72.     As a result of Sprint’s material breaches of the 2012 Agreement, Ninety Sixty is

entitled to compensatory damages well in excess of $75,000, plus interest, as well as its

reasonable attorney’s fees expended to enforce its rights, in an amount to be proven at trial of

this matter.


                                                  21
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 22 of 25



                                        COUNT TWO
            Continual Trespass onto the Residential Property Owned by Ninety Sixty

        73.     Ninety Sixty incorporates the allegations of ¶¶ 1 through 72 above into this

paragraph as if they were fully re-written herein.

        74.     Ninety Sixty is the owner of the Townhouse located at 317 West 77th Street, New

York, NY.

        75.     At all relevant times Ninety Sixty has been in ownership, occupancy, and

possession of the Townhouse and has taken reasonable steps to utilize the property for its sole

use to the exclusion of Sprint.

        76.     At some point after July 31, 2012, on a more specific date to be determined at

trial, Sprint, without justification or permission from Ninety Sixty, affixed certain

telecommunications equipment to the western wall of the Townhouse which abuts the Adjacent

Property.

        77.     Sprint’s action was knowing and intentional, and in reckless disregard of the

rights of Ninety Sixty, as Sprint’s telecommunications equipment was permanently secured to

the Townhouse.

        78.     Because the Townhouse’s roof is one floor higher than the roof of the Adjacent

Property, and a permanent safety and privacy fence was installed on the Townhouse between the

two structures, Ninety Sixty was unable to see the telecommunications equipment that Sprint

attached to the Townhouse west wall abutting the Adjacent Property.

        79.     In or around April 2019, Ninety Sixty became aware that Sprint was proceeding

to install additional telecommunications equipment at the Adjacent Property and in the course of

investigating Sprint’s conduct, Ninety Sixty discovered Sprint’s trespass resulting from its

attaching its equipment to the Townhouse.


                                                 22
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 23 of 25



        80.     Ninety Sixty promptly demanded that Sprint remove such equipment forthwith.

        81.     Notwithstanding various promises and representations that it would remove the

offending equipment, Sprint failed to remove the equipment, which, upon information and belief,

has been affixed to the Townhouse for a period of years to be determined at trial.

        82.     Sprint’s actions in attaching its telecommunications equipment to Ninety Sixty’s

property, along with its ongoing refusal to remove its equipment, constitutes a recurring,

continuous, and sustained trespass.

        83.     In addition to learning of Sprint’s wrongdoing in attaching its

telecommunications equipment to its property, Ninety Sixty, in or after April 2019, learned that

Sprint’s improper actions had caused material, physical property damage to the Townhouse. Not

only had the bricks and mortar of the outer wall been damaged by Sprint, but Sprint’s actions

caused significant damage to the Townhouse’s chimney, which is now in danger of collapse.

        84.     Due to Sprint’s damage to the structural integrity of the chimney, Sprint directed

its agent to install scaffolding at the front of the Townhouse in a purported step towards the

repair of the damage it had caused.

        85.     The scaffolding installed at Sprint’s direction was improperly and negligently

installed. Due to the improper installation, the scaffolding detached from the Townhouse façade

and the New York Fire Department and New York Police Department were summoned to the

Townhouse and were required to take emergency measures to protect pedestrians and secure the

scaffolding to prevent its collapse.

        86.     In the course of securing the scaffolding, the New York Fire Department broke

down the rooftop door at the Townhouse to gain access to the interior and caused additional




                                                23
              Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 24 of 25



damage both inside and outside the Townhouse in their effort to protect the public from the

imminent threat posed by Sprint’s scaffolding.

        87.     Ninety Sixty has been damaged by Sprint’s ongoing and persistent trespass.

In addition to the physical damages caused by Sprint’s unauthorized use of Ninety Sixty’s

property, which total well in excess of $75,000, Ninety Sixty should be compensated for the fair

market value of Sprint’s unauthorized use of its property in an amount to be determined at trial.

       WHEREFORE, Plaintiff, Ninety Sixty, demands that judgment be entered in its favor and

against Defendants, Sprint and its successor in interest, T-Mobile, as follows:

             (a)      Directing Defendants to immediately remove any and all of its equipment
      attached to Ninety Sixty’s property;

              (b)       Issuing permanent injunctive relief, both mandatory and prohibitory in
      nature, compelling Sprint’s departure from the Townhouse, barring any and all future
      encroachments and any Sprint installations which subject the Townhouse to illegal levels
      of electromagnetic radiation, and ordering Sprint to disgorge the revenue it obtained as a
      result of its installation and use of Sprint equipment attached to the Townhouse,

             (c)      Awarding Ninety Sixty monetary damages for Sprint’s breach of the 2012
      Agreement in an amount to be determined at trial, which damages are well in excess of
      $75,000 plus interest thereon;

             (d)      Awarding Ninety Sixty monetary damages for the costs of obtaining all
      necessary permits and the cost of repairing the physical damages to the Townhouse,
      including but not limited to repairing the chimney, brickwork, façade, landscaping, the
      rooftop fence, the broken door, wall and doorjamb, the broken window, and the interior
      damage, in an amount to be determined at trial, which damages are well in excess of
      $75,000;

              (e)      Awarding Ninety Sixty monetary damages for the unauthorized continued
      use of its property as measured by the fair market value of such use, from the date of its
      first unauthorized use through and including the date that it fully and completely vacates
      Plaintiff’s property, plus interest, which amount is well in excess of $75,000 plus interest
      thereon;

            (f)      Awarding Ninety Sixty punitive or exemplary damages for Sprint’s
      ongoing and continuous conduct and in failing to rectify its transgressions after repeated
      demands for corrective action, of no less than $2,000,000;



                                                 24
               Case 1:20-cv-04165 Document 1 Filed 06/01/20 Page 25 of 25



               (g)       Awarding Ninety Sixty its attorney fees, as assessed against Sprint and its
        successor in interest, T-Mobile, associated with the commencement and prosecution of
        this matter; and

                  (h)    Granting such further and additional relief in law and in equity as the
           Court deems just and equitable.

                                            JURY DEMAND

           Pursuant to Fed. R. Civ. P. 38, Plaintiff hereby demands a trial by jury on all issues so

triable.

Dated: June 1, 2020                                Respectfully submitted,


                                                    /s/ Steven S. Kaufman
                                                       Steven S. Kaufman (SK0413)
                                                       Paul R. Dehmel (PD2711)
                                                       ULMER & BERNE LLP
                                                       420 Lexington Avenue, Suite 2733
                                                       New York, NY 10170
                                                       Ph: 917-262-0470 | Fax: 917-262-0480
                                                       skaufman@ulmer.com
                                                       pdehmel@ulmer.com

                                                   Attorneys for Ninety Sixty LLC



CLEV1997:2636853v4
36055.00000




                                                    25
